Dismissed and Memorandum Opinion filed November 6, 2008







Dismissed
and Memorandum Opinion filed November 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00252-CV
____________
 
MICHAEL SCOTT, Appellant
 
V.
 
FORT BEND COUNTY, AND FORT BEND COUNTY DISTRICT CLERK
GLORY HOPKINS; IN HER PERSONAL AND 
OFFICIAL CAPACITIES, Appellees
 

 
On Appeal from the
240th District Court
Fort Bend County,
Texas
Trial Court Cause
No. 05-CV-146,818
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 20, 2007.  On October 10, 2008,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 6, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.